DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 14-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 14, the prior art of record(s) (closest prior art, Cameron, US 9,035,584) fails to teach a) actuating at least one semiconductor switch, which is arranged in parallel with an electromechanical switch, to reduce a current intensity in the electromechanical switch and in combination with the other limitations of the base claim.
As to claim 22, the prior art of record(s) (closest prior art, Cameron, US 9,035,584) fails to teach a) actuating the at least one semiconductor switch, which is arranged in parallel with an electromechanical switch, to reduce a current intensity in the electromechanical switch and in combination with the other limitations of the base claim.
As to claim 24, the prior art of record(s) (closest prior art, Cameron, US 9,035,584) fails to teach a) actuating at least one semiconductor switch, which is arranged in parallel with an electromechanical switch, to reduce a current intensity in the electromechanical switch and in combination with the other limitations of the base claim.
 and in combination with the other limitations of the base claim.
As to claim 27, the prior art of record(s) (closest prior art, Cameron, US 9,035,584) fails to teach a) actuating at least one semiconductor switch, which is arranged in parallel with an electromechanical switch, to reduce a current intensity in the electromechanical switch and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings & Information disclosure statement 
Examiner acknowledges and verifies the drawings dated 03/20/2020 and IDS dated 06/12/2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2837	05/03/2021